Citation Nr: 0415704	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1977 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2003, the Board remanded 
the claim for further evidentiary development. 

It is noted that, in August 2003, the Board rendered a final 
decision regarding the veteran's claims of service connection 
for a bilateral ankle disability and poor blood circulation 
and his application to reopen a claim of service connection 
for residuals of frostbite; as such, these matters are no 
longer on appellate review. 


REMAND

When last before the Board in August 2003, the case was 
remanded for a medical examination and an opinion by a 
physician with appropriate expertise in order to determine 
the etiology of the veteran's current right knee disability.  
The Board requested that the physician review the entire 
claims folder including the veteran's service medical records 
which reflect examination and treatment of the right knee in 
October 1978 and April 1980.  

Pursuant to the Board's August 2003 remand, the veteran 
underwent a VA examination in February 2004.  The Board finds 
that the February 2004 VA examination is inadequate for 
adjudication purposes.  The February 2004 VA examiner stated 
that there were no specific documented right knee injuries in 
service; this statement appears to be in contradiction with 
the record.  As mentioned above, and in the prior remand, the 
record reflects that the veteran was seen on multiple 
occasions for complaints of knee pain including in October 
1978 and April 1980.  The examiner also indicated he did not 
review arthroscopic studies that were conducted in November 
2000; this is curious, as such studies are located in the 
claims file.  

On remand, the claims folder should be returned to the 
February 2004 VA examiner and an addendum should be prepared.  
The examiner should specifically comment on the documented 
instances of examination and treatment of the knee in 
service, opining whether any current right knee problems are 
etiologically related to such.  In addition, the examiner 
should indicate that he has had an opportunity to review the 
November 2000 arthroscopic studies. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The claims file should be returned to 
the same physician who provided the 
February 2004 VA opinion for preparation 
of an Addendum to the report.  This 
Addendum must be based upon a thorough 
review of the entire claims folder, 
particularly including the veteran's 
service medical records and the November 
2000 right knee arthroscopy report; and 
the examiner should note such review in 
his Addendum.  If that physician is no 
longer available, the RO should arrange 
for another physician with appropriate 
expertise to review the entire claims 
file.  The examiner is to provide an 
opinion as to whether it is at least as 
likely as not that any current right knee 
problems are related to a disease or 
injury in service, to include documented 
incidents of examination and treatment of 
the knee in October 1978 and April 1980.  
To the extent possible the examiner 
should attempt to distinguish any right 
knee disability that is related to 
service, from any due to post-service 
trauma.  Supporting rationale for all 
opinions expressed must be provided in 
the report.

2.  The RO should then readjudicate the 
claim based upon a review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).b

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


